department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c date cc dom fs proc uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend yr1 yr5 yr6 yr7 yr12 yr13 yr14 yr15 yr16 yr17 addre sec_1 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure appeals_office appeals_office appeals officer appeals officer dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref issue s whether the hazards_of_litigation are such that interest on petitioner’s deficiency for tax yr1 should be abated under sec_6404 for any period between the due_date of the return through the present conclusion s facts during tax yr1 petitioner was in sales and earned dollar_figurea petitioner failed to file a tax_return for tax yr1 on april yr5 the internal_revenue_service prepared a substitute for return sfr for petitioner’s yr1 tax_year based on underreporter program information on september yr5 a notice_of_deficiency was sent to petitioner at addre sec_1 asserting a tax_deficiency in the amount of dollar_figureb and additions to tax under sec_6651 sec_6653 and and no copies of the notice_of_deficiency were sent to any other addresses on october yr5 the notice_of_deficiency was returned to the service undelivered assessments of tax penalty and interest were made on march yr6 because no petition was filed with the tax_court within days according to the information you have provided between june yr6 and january yr12 assessments were made billing notices were sent and the amounts collected were applied against petitioner’s account for yr1 on march yr12 petitioner filed a petition in the tax_court asserting that the notice_of_deficiency was not sent to petitioner’s last_known_address a copy of the notice was attached to the petition district_counsel filed a motion to dismiss for lack of jurisdiction because the petition was not timely filed in accordance with sec_6213 on may yr12 petitioner filed an objection to the motion to dismiss in the objection petitioner stated that petitioner never resided at addre sec_1 the address on the september yr5 notice_of_deficiency petitioner further stated that petitioner never filed an income_tax return from or received mail at addre sec_1 district_counsel determined that there were no facts available to substantiate the use of addre sec_1 as petitioner’s last_known_address in addition at the time the notice_of_deficiency was issued it appears that the service was aware that petitioner had several possible addresses in light of the facts and circumstances district_counsel asked the court to dismiss the case on the ground that the notice_of_deficiency was not sent to the last_known_address and was therefore invalid on june yr12 the court dismissed the case on those grounds on november yr12 appeals_office reversed the tax penalties and interest that had been assessed on march yr6 on december yr12 appeals officer sent petitioner a letter acknowledging receipt of petitioner’s yr1 case appeals officer sent petitioner another letter on january yr13 noting an overpayment had been frozen petitioner had still not filed a yr1 tax_return petitioner would be given until february yr13 to submit a yr1 return with supporting documents or provide an explanation of why a return was not required and if the case was not resolved another notice_of_deficiency would be issued to petitioner’s new address appeals officer subsequently sent another letter to petitioner on april yr13 noting that petitioner was required to file a tax_return for yr1 and that petitioner would be given until april yr13 to submit a yr1 tax_return appeals_office received petitioner’s yr1 tax_return on may yr13 the return reported the same amount of income as show on the notice_of_deficiency issued on 1in the abatement of interest petition petitioner states that petitioner first learned about the deficiency case in december yr7 the facts do not state how petitioner learned of the deficiency case how petitioner got a copy of the notice_of_deficiency or why petitioner waited until march yr12 before filing a tax_court petition other than stating that billing notices were sent and collections were applied to the account the facts do not indicate whether petitioner had actual contact with the service regarding the yr1 deficiency between december yr7 and march yr12 september yr5 the only difference between the return filed by petitioner and the amount in the notice_of_deficiency was the self-employment_tax petitioner subsequently disavowed the accuracy of the return that petitioner submitted and sought deductions for automobile travel lodging and meals on may yr13 appeals officer sent petitioner a letter offering to settle the case by allowing dollar_figurec in additional business_expenses on july yr13 petitioner rejected appeals officer 1’s settlement offer only july yr13 petitioner requested that his case be transferred to appeals_office the case was transferred on august yr13 and assigned to appeals officer on august yr13 appeals officer sent petitioner a letter informing petitioner that he had received petitioner’s case on october yr13 appeals officer sent petitioner a letter scheduling an appeals_conference for november yr13 the conference was held in december yr13 petitioner continued to assert that petitioner was entitled to additional deductions appeals officer offered to allow deductions in the amount of dollar_figured petitioner rejected the offer and no settlement was reached a second conference was held by telephone on january yr14 but no settlement was reached on august yr14 a second notice_of_deficiency was issued to petitioner for yr1 petitioner filed a petition with the tax_court on november yr14 the case was originally calendared for trial on the november yr15 calendar petitioner moved for a continuance and the motion was granted over respondent’s objection on june yr16 the tax_court rendered its opinion and allowed petitioner business deductions in the amount of dollar_figuree the court also concluded that petitioner intentionally failed to file petitioner’s yr1 income_tax return and was liable for tax in the amount of dollar_figuref and additions to tax under sec_6651 sec_6653 and and petitioner appealed the tax court’s decision the court_of_appeals affirmed the decision on october yr17 petitioner is requesting the abatement of all of the interest on petitioner’s yr1 deficiency law and analysis sec_6404 authorizes the internal_revenue_service to abate interest on a deficiency or a payment if it is determined that the interest was attributable to an internal_revenue_service employee's error or delay in the performance of a ministerial_act the error or delay must have occurred after the taxpayer is contacted in writing with respect to the deficiency or payment and no significant aspect of the error or delay can be attributable to the taxpayer sec_301_6404-2t b of the temporary treasury regulation defines a ministerial_act as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place a ministerial_act does not involve the exercise of judgment or discretion nor does it involve a decision concerning the proper application of the tax law in enacting sec_6404 congress did not intend that the abatement of interest provision be used routinely to avoid payment of interest rather congress intended abatement of interest to be used in instances where failure to abate interest would be widely perceived as grossly unfair h_r rep no 99th cong 1st sess s rep no 99th cong 2d sess under sec_6404 the tax_court may order an abatement of interest if it determines that the commissioner’s failure to abate was an abuse_of_discretion in order to prevail petitioner must prove that the commissioner exercised his discretion to abate interest arbitrarily capriciously or without sound basis in fact or law woodral v commissioner t c no filed date case development hazards and other considerations as stated above certain requirements must be met before the service is authorized to abate interest under sec_6404 there must be an error by the service in the performance of a ministerial_act the error must occur after the taxpayer has been contacted in writing with respect to the deficiency or payment and the taxpayer must have not significantly contributed to the error or delay finally the failure to abate interest must be perceived as grossly unfair 2the final_regulation although generally applying to interest accruing for deficiencies or sec_6212 tax_payments for tax years beginning after date contains the same definition of ministerial_act sec_301_6404-2 please call if you have any further questions by sara m coe chief procedural branch
